COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
                                                             No. 08-15-00347-CR
                                              §
                                                                 Appeal from
 EX PARTE: CESAR CORDERO                      §
                                                             120th District Court
                                              §
                                                           of El Paso County, Texas
                                              §
                                                         (TC # 20110D05095-120-01)
                                              §

                                      JUDGMENT

       The Court has considered this cause on State’s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2016.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.